UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jazalee Sircus,                                                      1/8/2020

                                  Plaintiff,
                                                            1:18-cv-05287 (SDA)
                   -against-
                                                            ORDER
 TJW Family Foods LLC d/b/a JoJo’s
 Philosophy and Bleecker Village LLC,

                                 Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties are directed to appear for a Telephone Conference on Wednesday, February

5, 2020 at 2:00 p.m. to discuss the status of this action. The parties shall call the Court's

conference line at 212-805-0110 once all parties are on the line.

SO ORDERED.

DATED:         New York, New York
               January 8, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
